DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson, III et al. (US 2013/0007219).

claim 1, Sorenson, III et al. teaches generating a change set file of data units unique among writes cached by a host (see paragraphs 109 and 199; storage gateway 252 may write the new or updated data to the local cache. In at least some embodiments, the write data may be appended to a block-based write log implemented in the local cache (i.e., a new write log (change file set) is added when a write request is processed); 
generating a command to indicate that a first data unit is a donor and that a target of a cached write is a recipient (see paragraph 200 and 201; a write request may modify or mutate only a relatively small portion of a block. Thus, in at least some embodiments, when uploading a block from write log 814, only the mutated portion may be uploaded to remote data store 820) and 
transmitting the change set file and the command from the host to a storage system (see paragraph 199 and 209; write log data (i.e., change file set ) and cached read data may both be stored to the block data store 810).

With respect claim 2, Sorenson, III et al. teaches communicating the command to a frontend device of the storage system for the cached write based upon receiving a confirmation that the change set file was stored by the storage system (Fig. 6 and paragraphs  104, 109 and 197; data is written to write log in local cache and then new data is uploaded to remote data store 216 through front end 208).

With respect claim 3, Sorenson, III et al. teaches generating a first command to instruct the storage system to set metadata of the target of the cached write to reference a location of the first data unit in the change set file stored by the storage system (see paragraphs 76 and 197; when write data is received from a customer process 830, the data is appended to a write log 814; the data is 

With respect claim 5, Sorenson, III et al. teaches wherein generation of the command is triggered based upon a cache flush trigger of a cache of the host within which the writes are cached (see paragraphs 202 and 209; sending data from cache to remote/primary data store is triggered by flushing).

With respect claim 6, Sorenson, III et al. teaches caching, by the host, the writes into a cache (see paragraph 58 and 87; storage gateway 252 may store a local cache of frequently accessed data on a local data store).

With respect claim 7, Sorenson, III et al. teaches wherein an entry is created within the cache for the cached write (see paragraphs 75-77; when a write request is received, the mutations are recorded at the next write log 18 offset and the metadata, i.e. offset and length, is recorded in the metadata store 26; and when a block upload completes, the latest version of the block (with the applied mutations) is added to the local cache 28 and recorded in the metadata store 26 (i.e., the data is stored in local data store and an entry is added in write log and metadata store)).


With respect claim 15, Sorenson, III et al. teaches transmitting a metadata update operation to modify metadata of a file targeted by the command to the storage system (see paragraphs 199 and 201; when uploading a write block from the write log 814, the uploaded data may be added to 

With respect claim 18, Sorenson, III et al. teaches memory comprising instructions (see Fig. 28 and paragraph 219; system memory); and 
a processor (see Fig. 28 and paragraph 218; processor) configured the instructions to:
receive, by a storage system from a host, a change set file of data units unique among writes cached by the host (see paragraphs 109 and 199; storage gateway 252 may write the new or updated data to the local cache. In at least some embodiments, the write data may be appended to a block-based write log implemented in the local cache (i.e., a new write log (change file set) is added when a write request is processed); 
receive a command to indicate that a first data unit is a donor and that a target of a cached write is a recipient (see paragraph 200 and 201; a write request may modify or mutate only a relatively small portion of a block. Thus, in at least some embodiments, when uploading a block from write log 814, only the mutated portion may be uploaded to remote data store 820); and 
store the change set file and implement the command (see paragraph 199 and 209; write log data (i.e., change file set ) and cached read data may both be stored to the block data store 810).

With respect claim 19, Sorenson, III et al. teaches wherein the instructions cause the processor to: implement a metadata update operation to modify metadata of a file targeted by the command  (see paragraphs 199 and 201; when uploading a write block from the write log 814, the uploaded data may be added to the read cache 812 as a new read block… the metadata store 806 appropriately updated to reflect the changes to the block data store 810 (i.e., metadata is updated)). 

With respect claim 20, Sorenson, III et al. teaches a non-transitory machine-readable medium comprising instructions (see paragraphs 222-223; computer-accessible medium), which when executed by a machine, causes the machine to: 
receive, by a storage system from a host, a change set file of data units unique among writes cached by the host (see paragraphs 109 and 199; storage gateway 252 may write the new or updated data to the local cache. In at least some embodiments, the write data may be appended to a block-based write log implemented in the local cache (i.e., a new write log (change file set) is added when a write request is processed); 
receive a command to indicate that a first data unit is a donor and that a target of a cached write is a recipient (see paragraph 200 and 201; a write request may modify or mutate only a relatively small portion of a block. Thus, in at least some embodiments, when uploading a block from write log 814, only the mutated portion may be uploaded to remote data store 820); and
store the change set file and implement the command (see paragraph 199 and 209; write log data (i.e., change file set ) and cached read data may both be stored to the block data store 810).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III et al. (US 2013/0007219).
With respect claim 8, Sorenson, III et al. does not explicitly teach marking the entry as dirty.
However, Sorenson, III et al. teaches wherein a manifest is used to detect which blocks on the local data store are dirty blocks, and which are not (i.e., data may be marked as dirty) (see paragraph 136).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the  method to include the above mentioned to reduce the amount of data that need to be sent from the cache to the remote memory (see Sorenson, paragraph 136).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson, III et al. (US 2013/0007219) in view of Nakatani et al. (US 2004/0111557).

With respect claim 9, Sorenson, III et al. does not  teaches restricting access to entries within the cached marked as dirty until after the change set file is communicated to the storage system.
However, Nakatani et al. teaches wherein dirty data must be stored in the buffer memory 13 until data identical to the dirty data is written in the storage system 2 and the data is updated in the storage area in the storage system 2. Therefore, the file system manager 12 manages the storage area in the buffer memory 13 where dirty data is stored so that the area will not be used as a storage 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Sorenson, III et al. to include the above mentioned to ensure that the correct data is flushed/written to the storage system (see Nakatani, paragraph 35).

With respect claim 10, Sorenson, III et al, does not teach wherein the access is restricted to read only access.
However, Nakatani et al. teaches wherein the file system manager 12 manages the storage area in the buffer memory 13 where dirty data is stored so that the area will not be used as a storage area for other data until flush processing is executed. When the server 1 receives a request to access dirty data from some other server 18 or from a user of the server 1, the file system manager 12 uses dirty data stored in the buffer memory 13 to process the access request to prevent old data, which is not yet updated, from being read from the storage system 2 (i.e., dirty data can only be read but not modified) (see paragraph 35).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Sorenson, III et al. to include the above mentioned to ensure that the correct data is accessed (see Nakatani, paragraph 35).

With respect claim 11, Sorenson, III et al. does not teach wherein the access is restricted based upon detecting a cache flush trigger of a cached used by the host to cache the writes.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Sorenson, III et al. to include the above mentioned to ensure that the correct data is flushed/written to the storage system (see Nakatani, paragraph 35).

With respect claim 12, Sorenson, III et al. does not teach restricting access to entries within the cached marked as dirty until after the command is communicated to the storage system.
However, Nakatani et al. teaches wherein dirty data must be stored in the buffer memory 13 until data identical to the dirty data is written in the storage system 2 and the data is updated in the storage area in the storage system 2. Therefore, the file system manager 12 manages the storage area in the buffer memory 13 where dirty data is stored so that the area will not be used as a storage area for other data until flush processing is executed (i.e., data will is restricted from being written in areas containing dirty data until data is flushed) (see paragraphs 34 and 35).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Sorenson, III et al. to include the above mentioned to ensure that the correct data is flushed/written to the storage system (see Nakatani, paragraph 35).

With respect claim 13, Sorenson, III et al. does not teach wherein the access is restricted to read only access.
However, Nakatani et al. teaches wherein the file system manager 12 manages the storage area in the buffer memory 13 where dirty data is stored so that the area will not be used as a storage area for other data until flush processing is executed. When the server 1 receives a request to access dirty data from some other server 18 or from a user of the server 1, the file system manager 12 uses dirty data stored in the buffer memory 13 to process the access request to prevent old data, which is not yet updated, from being read from the storage system 2 (i.e., dirty data can only be read but not modified) (see paragraph 35).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Sorenson, III et al. to include the above mentioned to ensure that the correct data is accessed (see Nakatani, paragraph 35).

With respect claim 14, Sorenson, III et al. does not teach wherein the access is restricted based upon detecting a cache flush trigger of a cached used by the host to cache the writes.
However, Nakatani et al. teaches wherein dirty data must be stored in the buffer memory 13 until data identical to the dirty data is written in the storage system 2 and the data is updated in the storage area in the storage system 2. Therefore, the file system manager 12 manages the storage area in the buffer memory 13 where dirty data is stored so that the area will not be used as a storage area for other data until flush processing is executed (i.e., data will is restricted from being written in areas containing dirty data until data is flushed) (see paragraphs 34 -36).
.

Allowable Subject Matter
Claims 4, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
,Maionchi et al. (US 7,890,469). Maionchu et al. teaches a method, system, and computer program product are provided to update file change log data to indicate that a change to a file in a file system has occurred (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139